Title: Thomas Jefferson to Edmund Bacon, [15 November 1817]
From: Jefferson, Thomas
To: Bacon, Edmund


                    
                        Th:J. to mr Bacon.
                        15 Nov. 1817
                    
                    I have made it a point thro’ life never to recieve or pay compound interest nor any thing more than what is legal. nor do I think compound interest just, because had the law intended to permit it, it would have been fixed at 3. per cent or 3½ which is as much as men in general make of their money in the ordinary & honest vocations of life. more may be made, by possibility, at the gaming table or by shaving but neither of us follow these pursuits. not to break in on our settlement, the interest stated in which is not due till Dec. 31. I inclose you an order for it, to wit 145.18 D payable on that day.
                    We have saved red Hughes enough from the North orchard to make a smart cask of cyder. they are now mellow & beginning to rot. I will pray you therefore to have them made into cyder immediately. let them be made clean one by one, all and all the rotten ones thrown away & or the rot cut out. nothing else can ensure fine cyder. I request particular attention to the Coopers that no hindrance may prevent their deliverance of their weekly complement of Barrels. Davy, Jame & Sancho should carry them in the boat.
                